
	

113 HR 4700 IH: To amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for student loan interest.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4700
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2014
			Mr. Gardner introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the limitation on the deduction for student
			 loan interest.
	
	
		1.Increase in limitation on deduction for student loan interest
			(a)In generalSection 221(b)(1) of the Internal Revenue Code of 1986 is amended by striking the amount determined and all that follows and inserting $5,000..
			(b)Inflation adjustmentSubsection (f) of section 221 of such Code is amended by—
				(1)redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively, and inserting before
			 paragraph (2) (as so redesignated) the following new paragraph:
					
						(1)Dollar limitationIn the case of any taxable year beginning after 2015, the $5,000 amount in subsection (b)(1) shall
			 be increased by an amount equal to—
							(A)such dollar amount, multiplied by
							(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.,
				(2)in paragraph (2) (as so redesignated), by striking In general in the heading thereof and inserting Limitation based on modified adjusted gross income, and
				(3)in paragraph (3) (as so redesignated)—
					(A)by striking paragraph (1) and inserting paragraph (1) or (2), and
					(B)by inserting ($100 in the case of any adjustment under paragraph (1)) after $5,000 both places it appears.
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
